Per Curiam.
Plaintiff alleged that her injuries were proximately caused 'by defendant’s negligence in that: (1) Pie caused her shoes to be removed from her feet .and concealed them so that she could not find them after leaving the table; (2) ¡without providing any 'assistance, he ordered her to leave the table immediately after the examination when he should have known her equilibrium was .impaired; (3) he maintained the floor of his examining room in a ¡dangerously slippery condition; and (4) he wilfully failed and refused to remove from plaintiff’s body the lubricants which he had applied.
Plaintiff’s evidence fails either to 'substantiate these allegations or to establish a failure on the part of the defendant to perform any duty *586which he owed ¡her «rising out of the doctor-patient relationship. The only conclusion to ibe drawn from this evidence is that plaintiff’s fall was one of those unforeseen mislhaps which occasionally bechance and baffle the most circumspect.
The judgment of nonsuit is
Affirmed.